DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 5-9, and 17-20, and the species of organic compound of 2-hydroxyethyl methacrylate (HEMA), in the response dated 7/1/2022, is acknowledged. 
The traversal is on the ground(s) that:
1. there is no demonstrated undue search burden set forth in the Restriction Requirement dated 3/1/2022, and 
2. each of acrylates and methacrylates recited in claim 1 are obvious variants.
This is not found persuasive for the following reasons: 
1. In the instant case, the restriction was under 35 USC 121 and 372 and the lack of unity standard was applied. Under the lack of unity analysis, there is no assessment of burden.
2. The organic compounds recited in claim 1 are not drawn to only acrylate and methacrylate monomers, but also to polymers of the claimed acrylate and methacrylate monomers (part b) and waxes (part c). The chemical and physical properties of acrylate and methacrylate polymers, as well as waxes, is significantly different from the chemical and physical properties of acrylate/ methacrylate monomers. These chemical and physical properties include melting or boiling point, toxicity, and chemical reactivity (acrylate and methacrylate monomers are typically more chemically reactive than the claimed polymers and waxes). 
As such, the requirement is still deemed proper and is therefore made FINAL.
Claims 10-12 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Status
Claims 2-4, 13, and 16 are cancelled.
Claims 17-20 are newly added.
Claims 1, 5-12, 15, and 17-20 are pending.
Claims 10-12 and 14-15 are withdrawn.
Claims 1, 5-12, and 17-20 are examined on the merits in this prosecution.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim contains a significant number of typographical errors, including missing commas in the thirteenth line), missing hyphens (11th line, “2 hydroxyethyl methacrylate”), random punctuation marks (for example, in the term “alkyl methacrylate” in the twelfth line), and the word “as” in the end of the 24th line. Appropriate correction is required.
Claim 1 also recites the abbreviation “UDMA”. For the sake of clarity, abbreviations in claims should be preceded by the full chemical name. For Example, …urethane dimethacrylate (UDMA), ….

CLAIM REJECTIONS

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, 11th line, recites the term 2 hydroxyethyl methacrylate (HEMA, glycol methacrylate)”. It is unclear what applicant is trying to convey since 2-hydroxyethyl methacrylate and glycol methacrylate are different compounds. Appropriate correction is required.

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1) Claims 1, 5-9, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 5,676,745; cited in IDS dated 1/14/2021).
Kelly teaches porous ceramic composites in the form of a three-dimensional framework or skeleton of ceramic particles that are useful as dental restoratives (Abstract). 
For claim 1, Kelly teaches the composites may be formed from a metal oxide such as alumina (aluminum oxide), zirconia (zirconium oxide), or silicon carbide (col 2: 54-59). Kelly teaches the composites are infiltrated with a material such as  a monomer that is cured in situ (col 8, claim 3), and further teaches the monomer can be methyl methacrylate or hydroxyethyl methacrylate (col 6: 61-62 and col 7: 23-24). 
For claims 1 and 5, Kelly teaches the organic material is present in the range of 2.5% to 20% (col 3: 31-34), within the range recited. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
Claim 6 is in the form of a product-by-process claim. As set forth in MPEP 2113(I), "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." For claim 6, Kelly teaches the composite is pressed at high temperature (col 5, Example 2).
For claim 7, Kelly teaches a ceramic composition comprising 2.5-20% weight of polymer yields a product that exceeds the claimed fracture strength (Fig. 2, shown below). It is noted that Kelly teaches fracture stress in terms of mPA and  1 mPA = 1 N/m2.

    PNG
    media_image1.png
    561
    786
    media_image1.png
    Greyscale


For claim 8, Kelly teaches the composite is useful for dental restoratives (Abstract) and teaches the blanks can be “machined” (col 4: 24-31), reading on the product-by-process limitation of “milling, drilling, and/or cutting” recited in claim 8. 
For claim 9, Kelly teaches the porosity is about 25-50% preferably 35-40% (col 3: 3-4), within the claimed range.
For claim 17, Kelly teaches the ceramic prosthetic can be white in color (col 4: circa lines 55-60).
For claim 18, a claim in the form of a product-by-process claim, Kelly teaches (col 4:27-31): 
machining processes include computer assisted design/computer assisted machining (CAD/CAM) which utilize very simple block shapes of restorative material, removing many of the traditional processing restrictions which limited material choices for restorative dentistry.

For claims 19-20, Kelly teaches the porosity is about 25-50%, preferably 35-40% (col 3: 3-4), within the respective claimed ranges.
 The examiner acknowledges that some picking and choosing was used to arrive at the instantly claimed methods in view of Kelly. However, the claimed combination of components, including the amount of organic compound and the monomer hydroxyethyl methacrylate, is taught as known and used for producing a ceramic dental blank. It would have therefore been prima facie obvious to a person having ordinary skill in the art to combine the claimed elements to produce a dental ceramic blank as presently claimed, with a reasonable expectation of success.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612